DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-17 are currently pending. Claims 1, 8, 9, 12, 13, 15 and 16 have been amended. No claims were canceled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (US 2017/0179422 A1, hereafter Jung) in view of Yan et al (US 2014/0160710 A1, hereafter Yan).
Re claim 1, Jung discloses in FIGS. 3 and 5B a packaging structure, comprising:
a substrate (100; ¶ [0032]); and
a packaging cover plate (270; ¶ [0032]) disposed opposite to (above) the substrate (100),
wherein the substrate (100) comprises a first limiting member (400b; ¶ [0057] and [0072]) arranged at one side (top surface) of the substrate close to the packaging cover plate (270),
(400b) and the second limiting member (400a) are engaged with each other to fix (attach; ¶ [0057]) the substrate (100) and the packaging cover plate (270),
wherein the first limiting member (400b) and the second limiting member (400a) are arranged on the substrate (100) and the packaging cover plate (270) respectively and arranged opposite to each other (alternately; ¶ [0063]),
wherein the first limiting member (400b) and the second limiting member (400a) are engaged to limit a distance (no distortion; ¶ [0073]) between the substrate (100) and the packaging over plate (270),
wherein the first limiting member (400b) is of a cylinder structure (any shape; ¶ [0072]), and the second limiting member (400a) is of a frame structure (plate; ¶ [0072]),
wherein there are three or four first limiting members (400b in FIG. 3 or 5B), one second limiting member (400a in FIG. 5B) including three or four limiting strips (solid intersecting portions of plate 400a) respectively,
wherein the three or four first limiting members (400b) are arranged in a triangle or rectangle shape (400a/400b/400a/400b formation in FIG. 3),
wherein the one second limiting member (400a) is are arranged in a triangle or rectangle shape (plate in FIG. 5B) and surrounds the three or four first limiting members (400b), and
wherein each of the three or four limiting strips (solid portions of plate 400a) is arranged between two adjacent (FIG. 3) first limiting members (400b).
 members (400a) including three or four limiting strips respectively, wherein the three or four second limiting members are arranged in a triangle or rectangle shape and surround the three or four first limiting members, and wherein each of the three or four limiting strips is arranged between two adjacent first limiting members.

However,
Yan discloses in FIGS. 3C (with references to FIG. 3A) a packaging structure, comprising: three or four second limiting members (left side/upper/right side/bottom trenches 146a; ¶  [0034]) including three or four limiting strips (walls between left side, upper, right side and bottom trenches 146a in FIG. 3A) respectively, wherein the three or four second limiting members (left side/upper/right side/bottom trenches 146a) are arranged in a triangle or rectangle shape (FIG. 3C) and surround three or four first limiting members (portions of 160 in 146a in FIG. 3A; ¶ [0033]), and wherein the three or four limiting strips (walls between left side, upper, right side and bottom trenches 146a) is arranged between two adjacent first limiting members (portions of 160 in 146a).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the additional second limiting members of Yan, each including three or four limiting strips such that there are three or four second limiting members (400a) including three or four limiting strips respectively, wherein the three or four second limiting members are arranged in a triangle or rectangle shape and surround the three or four first limiting members, and wherein each of the three or four limiting strips is arranged between two adjacent first limiting 

Re claim 2, Jung discloses the packaging structure according to claim 1, further comprising a first sealant layer (240b; ¶ [0056]) arranged between the substrate (100) and the packaging cover plate (270), wherein the first sealant layer (240b) is arranged on peripheries (NA; ¶ [0056]) of the substrate (100) and the packaging cover plate (270); the substrate (100), the packaging cover plate (270) and the first sealant layer (240b) form a sealed space (filled area around AA; ¶ [0049]; [0053] and [0056]); and the first limiting member (400b) and the second limiting member (400a) are located outside (beyond) the sealed space (area around AA).

Re claim 3, Jung discloses the packaging structure according to claim 2, wherein a height (vertical extension) of the first limiting member (400b) in a direction perpendicular (normal) to the substrate (100) is smaller than or equal to (FIG. 3) a height (vertical extension) of the sealed space (area around AA) in the direction perpendicular (normal) to the substrate (100); and a height (vertical extension) of the second limiting member (400a) in the direction perpendicular (normal) to the substrate (100) is smaller than or equal to (FIG. 3) a height (vertical extension) of the sealed space (area around AA) in the direction perpendicular (normal) to the substrate (100).

(240a; ¶ [0049]), with which the sealed space (area around AA) is filled.
Re claim 5, Jung and Yan discloses the packaging structure according to claim 4, wherein the first sealant layer (240b) and the second sealant layer (240a) are each an ultraviolet-curable resin adhesive (Yan: ¶ [0027] and [0043]) or thermosetting resin adhesive (Yan: heat; ¶ [0027]) as part of protection barriers discussed for claim 1.

Re claim 6, Jung discloses the packaging structure according to claim 1, but fails to explicity disclose wherein a gap is formed between an orthographic projection (shadow on 270) of the first limiting member (400b) on the packaging cover plate (270) and an orthographic projection (shadow on 270) of the second limiting member (400a) on the packaging cover plate in the embodiment of FIG. 5B.
However, Jung would render these limitations as disclosed in FIG. 6 where the first and second limiting members (400b/400a) are both surrounded by an external layer (450; ¶ [0076]). And thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify FIG. 5B to include the external layer to form a combination barrier/contact structure.

Re claims 8, 9, 10 and 11, Jung discloses the packaging structure according to claim 1, wherein the frame structure (plate 400a) has with a limiting space (groove/slot walls of any shape; ¶ [0072]) surrounding the cylinder structure (of 400b); and wherein the frame structure (plate 400a) is formed by encircling at least three sides (all 

Re claims 12 and 13, Jung discloses the packaging structure according to claim 1, wherein the three or four limiting strips (solid intersecting portions of plate 400a) are located within (the perimeter of) the frame structure (plate 400a), an extending direction (left/right) of each of the three or four limiting strips (solid intersecting portions of plate 400a) and one corresponding side (lower horizontal plane) of the at least three sides (all four sides) of the frame structure intersect (cross), and two adjacent limiting strips of the three or four limiting strips and one corresponding side (upper horizontal plane) of the at least three sides of the frame structure are encircled (by the perimeter of plate of 400a) to form a limiting sub-space (each groove/slot of plate 400a) restricting the at least one columnar structure (400b); and wherein one end (bottom) of each of the three or four limiting strips (solid vertical portions of plate 400a) is connected onto one corresponding side (lower horizontal plane) of the at least three sides (all intersecting solid portions of plate 400a) of the frame structure (plate 400a), a gap (groove/slot of plate 400a) is formed between two limiting strips (solid vertical portions of plate 400a), and the two limiting strips are connected with one side (bottom plane) of 

Re claim 14, Jung discloses the packaging structure according to claim 10, wherein the at least one opening (groove/slot of plate 400a) is arranged in the middle (center portion) of each of the at least three sides (all intersecting solid portions of plate 400a) of the frame structure (plate 400a).

Re claim 15, Jung discloses the packaging structure according to claim 14, wherein the three or four limiting strips (all intersecting solid portions of plate 400a) are located within the frame structure (plate 400a), an extending direction of each of the three or four limiting strips and one corresponding side of the at least three sides of the frame structure intersect, and two adjacent limiting strips of the three or four limiting strips and one corresponding side of the at least three sides of the frame structure are encircled to form a limiting sub-space restricting the at least one columnar structure (see claim 12).

Re claim 16, Jung discloses the packaging structure according to claim 15, wherein each of the three or four limiting strips (all intersecting solid portions of plate 400a) comprises a first end (bottom side of plate 400a) and a second end (top side of plate 400a) which are disposed opposite to (across from) each other, wherein the first .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Yan as applied to claim 6 above, and further in view of Lee (US 2012/0235557 A1-prior art of record).
 Re claim 7, Jung and Yan discloses the packaging structure according to claim 6, but fails to disclose wherein the gap ranges from 1 µm to 10 µm.
However, Lee discloses in FIGS. 4-9 a packaging structure (display panel 100; ¶ [0025]), comprising a gap (g; ¶ [0060]; [0068]; [0083] and [0092]) between first and second limiting structures (frits; ¶ [0060]), wherein the gap ranges from 1 µm to 10 µm (when widths, w are 0.01 – 0.1 mm and gaps g are 0.1w; ¶ [0068] and [0092]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jung and Yan to form the form the first and second limiting structures with gaps ranges from 1 µm to 10 µm using non-contacting structures which form mechanically reliable device seals (Lee; ¶ [0098]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Yan as applied to claim 8 above, and further in view of Lee (US 2012/0235557 A1-prior art of record) and Wang et al (2003/0122476 A1-prior art of record, hereafter Wang).
Re claim 17, Jung and Yan disclose the packaging structure according to claim 8, but fails to disclose further comprising a lubricant arranged within the frame structure.
However,
A.	Lee discloses in FIGS. 4-9 a packaging structure (display panel 100; ¶ [0025]), comprising a frame structure comprising a gap (g; ¶ [0060]; [0068]; [0083] and [0092]) between first and second limiting structures (frits; ¶ [0060]), wherein the gap ranges from 1 µm to 10 µm (when widths, w are 0.01 – 0.1 mm and gaps g are 0.1w; ¶ [0068] and [0092]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jung and Yan to form the form the first and second limiting structures with gaps ranges from 1 µm to 10 µm using non-contacting structures which form mechanically reliable device seals (Lee; ¶ [0098]).
And;
B.	Wang discloses in FIG. 5B a packaging structure (organic EL element 50B; ¶ [0037]), comprising a frame structure (ribs 52I/52II; ¶ [0037]) comprising a gap (space; ¶ [0037]), and a lubricant (liquid water-absorbent layer 54; ¶ [0037]) arranged within the frame structure (52I/52II).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892